DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2022 and 05/04/2022 were filed after the mailing date of the Notice of Allowance on 1/26/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Pending Claims are 1-11,13-20. Claim 12 was canceled previously.

Response to Arguments
Claims 1-11,13-20 remain allowable.
Allowable Subject Matter
Claims 1-11,13-20 (renumbered Claims 1-19) are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 2008/0285137A1, US 2009/0141324A1, US 6,833,955 B2) for at least the reason that the cited art of record fails to teach or reasonably suggest an apparatus for displaying an image, the apparatus in combination with limitations in Lines 2-23 of the claim, comprising:
“one or more additional first waveguides arranged to propagate modulated light having a second color from the input image node along the first direction and expand the pupil in the first direction; and one or more additional second waveguides arranged to propagate the modulated light having the second color along the second direction and expand the pupil in the second direction.”.
Claims 2-9 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 10 is allowed over the cited art of record for instance (US 2008/0285137A1, US 2009/0141324A1, US 6,833,955 B2) for at least the reason that the cited art of record fails to teach or reasonably suggest a method of displaying an image, the method in combination with limitations in Lines 2-23 of the claim, comprising:
“providing modulated light having a second color to an additional first waveguide; propagating the modulated light having the second color along the additional first waveguide in the first direction to expand the pupil in the first direction; deflecting the modulated light having the second color out of the additional first waveguide into an additional second waveguide; and propagating the modulated light having the second color along the additional second waveguide to expand the pupil in the second direction.”.
Claims 11,13,14 are dependent on Claim 10 and hence are allowable for at least the same reasons Claim 10 is allowable.
Claim 15 is allowed over the cited art of record for instance (US 2008/0285137A1, US 2009/0141324A1, US 6,833,955 B2) for at least the reason that the cited art of record fails to teach or reasonably suggest an apparatus for displaying an image, the apparatus in combination with limitations in Lines 2-21 of the claim, comprising:
“one or more additional first waveguides arranged to propagate modulated light having a second color from the input image node along the first direction and expand the pupil in the first direction; and one or more additional second waveguides arranged to propagate the modulated light having the second color along the second direction and expand the pupil in the second direction.”.
Claims 16-20 are dependent on Claim 15 and hence are allowable for at least the same reasons Claim 15 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Valera et al (US 2013/0044376 A1, of record) teaches (fig 2,3) a first waveguide (one waveguide, p29, lines 1-5, waveguide 10, p36, lines 1-5) arranged to propagate modulated light (image, p29, lines 1-5) having all colors (full color image, p38, lines 1-10)  from the input image node in a first direction and expand a pupil in the first direction (first pupil expansion grating 28 expanding in a first direction, p36, lines 1-10),  the first waveguide (waveguide 10) comprising a first input diffraction grating (input grating 26, p36, lines 1-10) at a first input of the first waveguide (waveguide 10) and a first plurality of output diffraction gratings (first pupil expansion gratings 28,30, p36, lines 1-10) at a first output of the first waveguide (waveguide 10) and a second waveguide (waveguide 10’,  p37, lines 1-10) arranged to propagate the modulated light having all colors (full color image, p38, lines 1-10) in a second direction (second expansion grating 28’ expanding in a second direction, p41, lines 1-5) and expand the pupil in the second direction; the second waveguide (waveguide 10’) comprising a second input diffraction grating (input grating 26’, p37, lines 1-5) at a first input of the second waveguide (waveguide 10’) and plurality of  second output diffraction gratings (pupil expansion grating 28’, 30’ p41, lines 1-5) at a first output of the second waveguide (waveguide 10’)
	However Valera et al do not teach a first waveguide arranged to propagate modulated light having a first color from the input image node in a first direction and expand a pupil in the first direction, the first waveguide comprising a plurality of first input diffraction gratings at a first input of the first waveguide; a second waveguide arranged to propagate the modulated light having the first color in a second direction and expand the pupil in the second direction, the second waveguide comprising a plurality of second input diffraction gratings at a second input of the second waveguide, wherein each of the first input diffraction gratings and the first output diffraction gratings has a k- vector direction that varies  along the first direction to provide coupling of  angular content of the modulated light having the first color into  the first waveguide with at least a selected efficiency; the second waveguide comprising a plurality of second input diffraction gratings at a second input of the second waveguide, wherein each of the second input diffraction gratings and the second output diffraction gratings has a k-vector that varies  along the second direction to provide coupling of  angular content of the modulated light having the first color into  in the second waveguide with at least a selected efficiency; one or more additional first waveguides arranged to propagate modulated light having a second color from the input image node along the first direction and expand the pupil in the first direction; and 3Appl. No. 16/849,043 Response to the Office Action dated 09/16/2021 one or more additional second waveguides arranged to propagate the modulated light having the second color along the second direction and expand the pupil in the second direction.
	Levola et al (WO 2007/141587 A1, of record) teach (fig 1a,1b) an apparatus for displaying an image (virtual reality display, pg 12, lines 9-28) comprising an input image node, a first waveguide (exit pupil expander 10-1) arranged to propagate modulated light having a first color (wavelength 20, pg 12, lines 10-14) from the input image node in a first direction, the first waveguide (10-1) comprising a plurality of first output diffraction gratings (gratings 14-1,14-2) at a first output of the first waveguide (10-1), to provide coupling of  angular content of the modulated light having the first color (wavelength 20) into  the first waveguide (10-1) with at least a selected efficiency; the second waveguide (exit pupil expander 10-2) comprising a plurality of second output diffraction gratings (14-2,16-2) at a second output of the second waveguide (10-2) to provide coupling of  angular content of the modulated light having the second color (wavelength 22) into  the second wave guide (10-2) with at least a selected efficiency;
	However Levola et al do not teach a first waveguide arranged to propagate modulated light having a first color from the input image node in a first direction and expand a pupil in the first direction; the first waveguide comprising a plurality of first input diffraction gratings at a first input of the first waveguide; a second waveguide arranged to propagate the modulated light having the first color in a second direction and expand the pupil in the second direction, the second waveguide comprising a plurality of second input diffraction gratings at a second input of the second waveguide, wherein each of the first input diffraction gratings and the first output diffraction gratings has a k- vector direction that varies  along the first direction to provide coupling of  angular content of the modulated light having the first color into  the first waveguide with at least a selected efficiency, wherein each of the second input diffraction gratings and the second output diffraction gratings has a k-vector that varies  along the second direction to provide coupling of  angular content of the modulated light having the first color into  in the second waveguide with at least a selected efficiency; one or more additional first waveguides arranged to propagate modulated light having a second color from the input image node along the first direction and expand the pupil in the first direction; and 3Appl. No. 16/849,043 Response to the Office Action dated 09/16/2021 one or more additional second waveguides arranged to propagate the modulated light having the second color along the second direction and expand the pupil in the second direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JVD
Jyotsna V DabbiExaminer, Art Unit 2872              					5/4/2022

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872